DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding Claim 6, line 1, the limitation “the display strip” should read “the display panel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 7, and 13, the limitation “the two adjacent pixel electrode regions” lacks proper antecedent basis. For this reason, the limitation is interpreted to mean “two adjacent pixel electrode regions”
Regarding Claim 6, the limitation “the second light shading strip” lacks proper antecedent basis, since a light shading strip has not been previously introduced. Based on the other limitations the claim, the limitation is interpreted to mean “the second shading strip”. 
Claims 1-5, 8-12, and 14-18 are rejected by virtue of their dependence on claims 1, 7, and 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US Publication No.: US 2017/0285380 A1).
	Regarding Claim 1, Zhou discloses a display panel (Figures 1-2), comprising:
	A pixel electrode layer (Figure 1, pixel electrode layer 5),
	At least one first shading trip (Figure 1, first shading strip 1), and
	At least one second shading strip (Figure 1, second shading strip 3); wherein
	The first shading strip and the second shading strip are vertically intersected (Figure 1);
	The pixel electrode layer is divided into at least four pixel electrode regions by the first shading strip and the second shading strip, a plurality of branch electrodes formed in the pixel electrode region (Figure 1, pixel electrode layer 5 has four pixel electrode regions comprising branch electrodes; Paragraph 0047);
	Wherein one pixel electrode region corresponds to one sub pixel of the display panel (Figure 1, where each quadrant of the pixel electrode layer 5 may be considered one sub pixel); and
	Wherein the branch electrodes positioned in two adjacent pixel electrode regions are symmetrical along a center line of the two adjacent pixel electrode regions (Figure 1, branch electrodes disposed on opposite sides of the second shading strip 3 are symmetric along the shading strip line 3, which may also be considered a center line for the pixel electrode layer 5). 

	Regarding Claim 2, Zhou discloses the display panel of claim 1, wherein the display panel comprises at least one first sub pixel, at least one second sub pixel, at least one third sub pixel and at least one fourth sub pixel (Figure 1, as annotated below, where each pixel electrode region corresponds to one sub pixel);

A plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each first sub pixel are the same; a plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each second sub pixel are the same; a plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each third sub pixel are the same; and a plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each fourth sub pixel are the same (Figure 1, as annotated below).

    PNG
    media_image1.png
    465
    516
    media_image1.png
    Greyscale


	Regarding Claim 4, Zhou discloses the display panel of claim 1, wherein, the plurality of the branch electrodes in each pixel electrode region are equal spaced (Figure 1 discloses equally spaced branch electrodes); and


	Regarding Claim 5, Zhou discloses the display panel of claim 1, wherein, the first shading strips extend along a horizontal direction (Figure 1, first shading strips 1 extend along a horizontal direction); and
	The second shading strips extend along a vertical direction (Figure 1, second shading strips 3 extend along a vertical direction).

	Regarding Claim 6, Zhou discloses the display panel of claim 1, wherein, in a horizontal direction, a center line of the two adjacent pixel electrode regions is coincided with the second shading strip (Figure 1, a center line of two adjacent pixel electrode regions is coincided with second shading strip 3); and
	In a vertical direction, a center line of the two adjacent pixel electrode regions is located on a non-liquid crystal distribution region in the pixel electrode region (Figure 1, center line is located with first shading strip 1; Paragraph 0045). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hirota et al (US Publication No.: US 2016/0004130 A1, “Hirota”).
	Regarding Claim 3, Zhou discloses the display panel of claim 2.
	Zhou fails to disclose that the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel are one of a red sub pixel, a green sub pixel, a blue sub pixel, and a white sub pixel; and 
	However, Hirota discloses a similar display where the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel are one of a red sub pixel, a green sub pixel, a blue sub pixel, and a white sub pixel; and colors of the sub pixels corresponding to the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel are different (Hirota, Figure 24 discloses a first green sub pixel, a second red sub pixel, a third blue sub pixel, and a fourth white sub pixel constituting a single pixel electrode layer; Paragraph 0113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Zhou to have four different color sub pixels as disclosed by Hirota. One would have been motivated to do so for the purpose of improving transmittance of the screen within the display device (Hirota, Paragraph 0104). 

Claims 7-8, 10-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Takimoto et al (US Publication No.: US 2021/0141266 A1, “Takimoto”).
	Regarding Claim 7, Zhou discloses a display module (Figures 1-2), wherein comprises a display panel (Figures 1-2); the display panel comprising: 
	A pixel electrode layer (Figure 1, pixel electrode layer 5),
	At least one first shading trip (Figure 1, first shading strip 1), and
	At least one second shading strip (Figure 1, second shading strip 3); wherein
	The first shading strip and the second shading strip are vertically intersected (Figure 1);
	The pixel electrode layer is divided into at least four pixel electrode regions by the first shading strip and the second shading strip, a plurality of branch electrodes formed in the pixel electrode region (Figure 1, pixel electrode layer 5 has four pixel electrode regions comprising branch electrodes; Paragraph 0047);
	Wherein each pixel electrode region corresponds to each sub pixel of the display panel (Figure 1, where each quadrant of the pixel electrode layer 5 may be considered one sub pixel); and
	The branch electrodes placed in two adjacent pixel electrode regions and a center line of the two adjacent pixel electrode regions are symmetrically disposed (Figure 1, branch electrodes disposed on 
	Zhou fails to disclose that the display module comprises a polarizer layer formed on the display panel and a cover layer. 
	However, Takimoto discloses a similar display module comprising a polarizer layer formed on the display panel and a cover layer (Takimoto, Figure 7, cover layer CM, polarizer PL2; Figure 1, display panel PNL, polarizer PL2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display module as disclosed by Zhou to include a polarizer and cover layer as disclosed by Takimoto. One would have been motivated to do so for the purpose of forming a liquid crystal display device having an optical switching function (Takimoto, Paragraph 0033).

	Regarding Claim 8, Zhou in view of Takimoto discloses the display module of claim 7, wherein the display panel comprises at least one first sub pixel, at least one second sub pixel, at least one third sub pixel and at least one fourth sub pixel (Figure 1, as annotated below, where each pixel electrode region corresponds to one sub pixel);
A plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to the first sub pixel, the second sub pixel, the third sub pixel and the fourth sub pixel are different (Figure 1, as annotated below, discloses different extending directions of the branches);
A plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each first sub pixel are the same; a plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each second sub pixel are the same; a plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each third sub pixel are the same; and a plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each fourth sub pixel are the same (Figure 1, as annotated below).

    PNG
    media_image1.png
    465
    516
    media_image1.png
    Greyscale


Regarding Claim 10, Zhou in view of Takimoto discloses the display module of claim 7, wherein, the plurality of the branch electrodes in each pixel electrode region are equal spaced (Zhou, Figure 1 discloses equally spaced branch electrodes); and
	An included angle formed between each branch electrode and the first strip or the second shading strip is a, 0°<a<90° (Zhou, Figure 1, each branch electrode is at an acute angle with the first strips 1 and second strips 3, so the angle must be between 0 and 90 degrees).

Regarding Claim 11, Zhou in view of Takimoto discloses the display module of claim 7, wherein, the first shading strips extend along a horizontal direction (Zhou, Figure 1, first shading strips 1 extend along a horizontal direction); and
	The second shading strips extend along a vertical direction (Zhou, Figure 1, second shading strips 3 extend along a vertical direction).

Regarding Claim 12, Zhou in view of Takimoto discloses the display module of claim 7,
wherein, in a horizontal direction, a center line of the two adjacent pixel electrode regions is coincided with the second shading strip (Zhou, Figure 1, a center line of two adjacent pixel electrode regions is coincided with second shading strip 3); and
	In a vertical direction, a center line of the two adjacent pixel electrode regions is located on a non-liquid crystal distribution region in the pixel electrode region (Zhou, Figure 1, center line is located with first shading strip 1; Paragraph 0045). 

	Regarding Claim 13, Zhou discloses a display device (Figures 1-2), comprising a display module (Figures 1-2), wherein the display module comprises a display panel (Figures 1-2); the display panel comprising:
A pixel electrode layer (Figure 1, pixel electrode layer 5),
	At least one first shading trip (Figure 1, first shading strip 1), and
	At least one second shading strip (Figure 1, second shading strip 3); wherein
	The first shading strip and the second shading strip are vertically intersected (Figure 1);
	The pixel electrode layer is divided into at least four pixel electrode regions by the first shading strip and the second shading strip, a plurality of branch electrodes formed in the pixel electrode region (Figure 1, pixel electrode layer 5 has four pixel electrode regions comprising branch electrodes; Paragraph 0047);
	Wherein each pixel electrode region corresponds to each sub pixel of the display panel (Figure 1, where each quadrant of the pixel electrode layer 5 may be considered one sub pixel); and
	The branch electrodes placed in two adjacent pixel electrode regions and a center line of the two adjacent pixel electrode regions are symmetrically disposed (Figure 1, branch electrodes disposed on opposite sides of the second shading strip 3 are symmetric along the shading strip line 3, which may also be considered a center line for the pixel electrode layer 5). 
	Zhou fails to disclose that the display module comprises a polarizer layer formed on the display panel and a cover layer. 
	However, Takimoto discloses a similar display module comprising a polarizer layer formed on the display panel and a cover layer (Takimoto, Figure 7, cover layer CM, polarizer PL2; Figure 1, display panel PNL, polarizer PL2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display module as disclosed by Zhou to include a polarizer and cover layer as disclosed by Takimoto. One would have been motivated to do so for the purpose of forming a liquid crystal display device having an optical switching function (Takimoto, Paragraph 0033).

	Regarding Claim 14, Zhou in view of Takimoto discloses the display module of claim 13, wherein the display panel comprises at least one first sub pixel, at least one second sub pixel, at least one third sub pixel and at least one fourth sub pixel (Figure 1, as annotated below, where each pixel electrode region corresponds to one sub pixel);
A plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to the first sub pixel, the second sub pixel, the third sub pixel and the fourth sub pixel are different (Figure 1, as annotated below, discloses different extending directions of the branches);
A plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each first sub pixel are the same; a plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each second sub pixel are the same; a plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each third sub pixel are the same; and a plurality of extending directions of the branch electrodes in the pixel electrode region corresponding to each fourth sub pixel are the same (Figure 1, as annotated below).

    PNG
    media_image1.png
    465
    516
    media_image1.png
    Greyscale


Regarding Claim 16, Zhou in view of Takimoto discloses the display module of claim 13, wherein, the plurality of the branch electrodes in each pixel electrode region are equal spaced (Zhou, Figure 1 discloses equally spaced branch electrodes); and
	An included angle formed between each branch electrode and the first strip or the second shading strip is a, 0°<a<90° (Zhou, Figure 1, each branch electrode is at an acute angle with the first strips 1 and second strips 3, so the angle must be between 0 and 90 degrees).

Regarding Claim 17, Zhou in view of Takimoto discloses the display module of claim 13, wherein, the first shading strips extend in a horizontal direction (Zhou, Figure 1, first shading strips 1 extend along a horizontal direction); and
	The second shading strips extend in a vertical direction (Zhou, Figure 1, second shading strips 3 extend along a vertical direction).

Regarding Claim 18, Zhou in view of Takimoto discloses the display module of claim 13,
wherein, in a horizontal direction, a center line of the two adjacent pixel electrode regions is coincided with the second shading strip (Zhou, Figure 1, a center line of two adjacent pixel electrode regions is coincided with second shading strip 3); and
	In a vertical direction, a center line of the two adjacent pixel electrode regions is located on a non-liquid crystal distribution region in the pixel electrode region (Zhou, Figure 1, center line is located with first shading strip 1; Paragraph 0045). 

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Takimoto in further view of Hirota.
	Regarding Claim 9, Zhou in view of Takimoto discloses the display module of claim 8.
	Zhou fails to disclose that the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel are one of a red sub pixel, a green sub pixel, a blue sub pixel, and a white sub pixel; and colors of the sub pixels corresponding to the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel are different.
	However, Hirota discloses a similar display where the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel are one of a red sub pixel, a green sub pixel, a blue sub pixel, and a white sub pixel; and colors of the sub pixels corresponding to the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel are different (Hirota, Figure 24 discloses a first green sub pixel, a second red sub pixel, a third blue sub pixel, and a fourth white sub pixel constituting a single pixel electrode layer; Paragraph 0113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Zhou to have four different color sub pixels as disclosed by Hirota. One would have been motivated to do so for the purpose of improving transmittance of the screen within the display device (Hirota, Paragraph 0104). 

	Regarding Claim 15, Zhou in view of Takimoto discloses the display module of claim 14.
	Zhou fails to disclose that the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel are one of a red sub pixel, a green sub pixel, a blue sub pixel, and a white sub pixel; and colors of the sub pixels corresponding to the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel are different.
	However, Hirota discloses a similar display where the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel are one of a red sub pixel, a green sub pixel, a blue sub pixel, and a white sub pixel; and colors of the sub pixels corresponding to the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel are different (Hirota, Figure 24 discloses a first green sub pixel, a second red sub pixel, a third blue sub pixel, and a fourth white sub pixel constituting a single pixel electrode layer; Paragraph 0113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Zhou to have four different color sub pixels as disclosed by Hirota. One would have been motivated to do so for the purpose of improving transmittance of the screen within the display device (Hirota, Paragraph 0104). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871